
	
		III
		111th CONGRESS
		1st Session
		S. RES. 270
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2009
			Mrs. Hagan (for herself
			 and Mr. Burr) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the High Point Furniture
		  Market on the occasion of its 100th anniversary as a leader in home
		  furnishing.
	
	
		Whereas, since the first home furnishings market was held
			 in High Point, North Carolina in the spring of 1909, the High Point Furniture
			 Market has gained a worldwide reputation as the premier place to experience the
			 newest ideas in home furnishings;
		Whereas, as the home furnishings market that has more new
			 product premieres than any other, the High Point Furniture Market has become
			 known around the world as the launching pad for the home furnishings trends
			 that will shape the culture and homes of the people of the United States for
			 years to come;
		Whereas, every spring and fall for 100 years, as many as
			 85,000 people have traveled to the small city of High Point from all parts of
			 the United States and more than 110 countries to participate in one of the
			 largest and most influential commercial events in the world;
		Whereas the High Point Furniture Market is the
			 intellectual and creative nerve center of the home furnishings industry in the
			 United States, and the centerpiece of the furniture industry cluster in the
			 region;
		Whereas a study conducted by High Point University in 2007
			 estimated the economic impact of the furniture industry cluster in the region
			 at $8,250,000,000 annually and found that the furniture industry cluster was
			 responsible for more than 69,000 jobs in the region;
		Whereas an economic impact study carried out at the
			 University of North Carolina at Greensboro found that the High Point Furniture
			 Market contributes approximately $1,200,000,000 each year to the economies of
			 the City of High Point, the Piedmont Triad, and the State of North
			 Carolina;
		Whereas the High Point Furniture Market is responsible for
			 approximately 13,516 jobs, just under 20 percent of the furniture-related jobs
			 in the Piedmont Triad;
		Whereas the High Point Furniture Market is a nonprofit
			 organization described in section 501(c)(3) of the Internal Revenue Code of
			 1986;
		Whereas the Department of Commerce has awarded the High
			 Point Furniture Market International Buyer Program status for 3
			 years;
		Whereas, as a participant in the International Buyer
			 Program, the High Point Furniture Market represents the United States and the
			 State of North Carolina to the world, and positions the home furnishings
			 industry in the United States front and center on the world stage; and
		Whereas, as the first century of the High Point Furniture
			 Market comes to a close in fall of 2009, the High Point Furniture Market
			 continues to expand and improve, securing its position as the most important
			 domestic and international event in the home furnishings industry: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 High Point Market on the occasion of its 100th anniversary as a leader in home
			 furnishing;
			(2)honors and
			 recognizes the contributions of the High Point Furniture Market during the last
			 100 years; and
			(3)encourages the
			 High Point Furniture Market to continue as the world-wide premier event of the
			 home furnishings industry.
			
